 



Exhibit 10.1

WEBMD CORPORATION
2004 NON-QUALIFIED STOCK OPTION PLAN
FOR EMPLOYEES OF DAKOTA IMAGING, INC.

ARTICLE 1

Purpose



1.1   General. The purpose of the WebMD Corporation 2004 Non-Qualified Stock
Option Plan for Employees of Dakota Imaging, Inc. (the “Plan”) is to induce
employees of Dakota Imaging, Inc. (“Dakota”) to remain employees of Dakota
following the acquisition by Envoy Corporation, a wholly-owned subsidiary of
WebMD Corporation (the “Corporation”), of Dakota pursuant to the Agreement and
Plan of Merger dated as of April 5, 2004 (the “Merger Agreement”) and to
motivate such employees to promote the success, and enhance the value, of the
Corporation, by linking the personal interests of such employees to those of
Corporation shareholders and by providing such employees with an incentive for
outstanding performance.

ARTICLE 2

Effective Date



2.1   Effective Date. The Plan shall be effective as of April 19, 2004 the date
upon which it was approved by the Board (the “Effective Date”); provided,
however, that in the event the closing of the transactions contemplated by the
Merger Agreement does not occur, this Plan shall be null, void and of no further
force and effect.

ARTICLE 3

Definitions



3.1   Definitions. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:



  (a)   “Board” means the Board of Directors of the Corporation.     (b)  
“Cause” as a reason for a Participant’s termination of employment shall have the
meaning assigned such term in the employment agreement, if any, between such
Participant and the Corporation or an affiliated company, provided, however that
if there

1



--------------------------------------------------------------------------------



 



      is no such employment agreement in which such term is defined, “Cause”
shall mean any of the following acts by the Participant, as determined by the
Corporation: gross neglect of duty, prolonged absence from duty without the
consent of the Corporation, intentionally engaging in any activity that is in
conflict with or adverse to the business or other interests of the Corporation,
willful misconduct, misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Corporation or breach of any restrictive
covenant set forth in an Option Agreement or any substantially similar
provisions in any other agreements with the Corporation or any of its
subsidiaries.



  (c)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.     (d)   “Committee” means the committee described in Article 4.     (e)
  “Corporation” has the meaning specified in Article 1.     (f)   “Dakota” has
the meaning specified in Article 1.     (g)   “Effective Date” has the meaning
assigned such term in Section 2.1.     (h)   “Eligible Persons” has the meaning
assigned to such term in Section 6.1.     (i)   “Fair Market Value”, on any
date, means (i) if the Stock is listed on a securities exchange or is traded
over the NASDAQ National Market, the closing sales price on such exchange or
over such system on such date or, in the absence of reported sales on such date,
the closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Stock is not listed on a securities exchange or traded
over the NASDAQ National Market, the mean between the bid and offered prices as
quoted by NASDAQ for such date, provided that if it is determined that the fair
market value is not properly reflected by such NASDAQ quotations, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable.     (j)   “Merger Agreement” has the meaning
specified in Article 1.     (k)   “Option” means a right granted to a
Participant under Article 7 of the Plan to purchase Stock at a specified price
during specified time periods. The Options to be granted hereunder are not
intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code or any successor provision.     (l)   “Option Agreement”
means any written agreement, contract, or other instrument or document
evidencing an Option.     (m)   “Parent” means a corporation which owns or
beneficially owns a majority of the outstanding voting stock or voting power of
the Corporation.     (n)   “Participant” means a person who, as an employee of
the Corporation or any Parent or Subsidiary, has been granted an Option under
the Plan.

2



--------------------------------------------------------------------------------



 



  (o)   “Permanent Disability” means Permanent Disability (or equivalent
definition) as defined in an employment agreement between Participant and the
Corporation or one of its Subsidiaries or in the event that the Participant is
not party to an employment agreement that defines “Permanent Disability,” the
Participant shall be deemed Permanently Disabled if such person has been deemed
“disabled” by the Corporation’s long term disability insurance carrier.     (p)
  “Plan” means the WebMD Corporation 2004 Non-Qualified Stock Option Plan for
Employees of Dakota Imaging, Inc., as amended from time to time.     (q)  
“Stock” means the $.0001 par value common stock of the Corporation and such
other securities of the Corporation as may be substituted for Stock pursuant to
Article 9.1.     (r)   “Subsidiary” means any corporation, limited liability
company, partnership or other entity of which a majority of the outstanding
voting stock or voting power is beneficially owned directly or indirectly by the
Corporation.     (s)   “1933 Act” means the Securities Act of 1933, as amended
from time to time.     (t)   “1934 Act” means the Securities Exchange Act of
1934, as amended from time to time.

ARTICLE 4

Administration



4.1   Committee. The Plan shall be administered by the Compensation Committee of
the Board (the “Committee”) or, at the discretion of the Board from time to
time, the Plan may be administered by the Board. It is intended that the
directors appointed to serve on the Committee shall be “non-employee directors”
(within the meaning of Rule 16b-3 promulgated under the 1934 Act) and “outside
directors” (within the meaning of Code Section 162(m) and the regulations
thereunder) to the extent that Rule 16b-3 and, if necessary for relief from the
limitation under Code Section 162(m) and such relief is sought by the
Corporation, Code Section 162(m), respectively, are applicable. However, the
mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements shall not invalidate any Option made by the Committee
which Option is otherwise validly made under the Plan. The members of the
Committee shall be appointed by, and may be changed at any time and from time to
time in the discretion of, the Board. During any time that the Board is acting
as administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this
Section 4.1) shall include the Board.   4.2   Action by the Committee. For
purposes of administering the Plan, the following rules of procedure shall
govern the Committee. A majority of the Committee shall constitute a quorum. The
acts of a majority of the members present at any meeting at which a quorum

3



--------------------------------------------------------------------------------



 



    is present, and acts approved unanimously in writing by the members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Corporation or any Parent or Subsidiary, the Corporation’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Corporation to assist in the
administration of the Plan.



4.3   Authority of Committee. Except as provided below, the Committee has the
exclusive power, authority and discretion to:



  (a)   Designate Participants;     (b)   Determine the number of shares of
Stock to which an Option will relate;     (c)   Determine the terms and
conditions of any Option granted under the Plan, including but not limited to,
the exercise price, the term of the Option, any restrictions or limitations on
the Option, any schedule for lapse of restrictions on the exercisability of an
Option, and accelerations or waivers thereof, based in each case on such
considerations as the Committee in its sole discretion determines;     (d)  
Accelerate the vesting of any outstanding Option, based in each case on such
considerations as the Committee in its sole discretion determines;     (e)  
Prescribe the form of each Option Agreement, which need not be identical for
each Participant;     (f)   Decide all other matters that must be determined in
connection with an Option;     (g)   Establish, adopt or revise any rules and
regulations as it may deem necessary or advisable to administer the Plan;    
(h)   Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;
and     (i)   Amend the Plan or any Option Agreement as provided herein.



    Notwithstanding the above, the Board or the Committee may, subject to
applicable law and rules and regulations of NASDAQ, expressly delegate to a
special committee consisting of one or more officers of the Corporation some or
all of the Committee’s authority set forth above with respect to those eligible
Participants, who at the time of grant are not, and are not anticipated to
become, either (i) Covered Employees or (ii) persons subject to Section 16 of
the 1934 Act, provided that such delegation is in accordance with Section 157 of
the Delaware General Corporation Law.





4



--------------------------------------------------------------------------------



 



4.4   Decisions Binding. The Committee’s interpretation of the Plan, any Option
granted under the Plan, any Option Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

ARTICLE 5

Shares Subject to the Plan



5.1   Number of Shares. Subject to adjustment as provided in Section 9.1, the
aggregate number of shares of Stock reserved and available for Options shall be
2.0 million shares.   5.2   Lapsed Options. To the extent that an Option is
canceled, terminates, expires, is forfeited or lapses for any reason, any shares
of Stock subject to the Option will again be available for the grant of an
Option under the Plan to an Eligible Person (as defined in Section 6.1 below).  
5.3   Stock Distributed. Any Stock issued pursuant to an Option may consist, in
whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.   5.4   Limitation on Options. Notwithstanding any
provision in the Plan to the contrary (but subject to adjustment as provided in
Section 9.1), the maximum number of shares of Stock with respect to one or more
Options that may be granted during any one calendar year under the Plan to any
one Participant shall be 500,000.

ARTICLE 6

Eligibility



6.1   General. Options may be granted only to individuals who are employees of
Dakota at the time of the closing of the transaction contemplated by the Merger
Agreement in order to induce them to remain in the employ of Dakota following
such transaction; provided, however, that no person who is subject to Section
16(a) of the Exchange Act shall be eligible for an Option hereunder (“Eligible
Persons”).

ARTICLE 7

TERMS OF STOCK OPTION



7.1   General. The Committee is authorized to grant Options to Participants on
the following terms and conditions:





5



--------------------------------------------------------------------------------



 



  (a)   Exercise Price. The exercise price per share of Stock under an Option
shall be determined by the Committee but shall not be less than 100 percent of
the Fair Market Value on the date of grant.     (b)   Time and Conditions of
Exercise. The Committee shall determine the time or times at which an Option may
be exercised in whole or in part, subject to Section 7.1(e). The Committee also
shall determine the performance or other conditions, if any, that must be
satisfied before all or part of an Option may be exercised. The Committee may
waive any exercise provisions at any time in whole or in part based upon factors
as the Committee may determine in its sole discretion so that the Option becomes
exercisable at an earlier date. Unless the Option Agreement states otherwise, an
Option shall vest in the following manner: 25% per year commencing on the first
anniversary of the date of grant.     (c)   Payment. The Committee shall
determine the methods by which the exercise price of an Option may be paid, the
form of payment, including, without limitation, cash, shares of Stock, or other
property (including “cashless exercise” arrangements through a broker), and the
methods by which shares of Stock shall be delivered or deemed to be delivered to
Participants; provided, however, that if shares of Stock are used to pay the
exercise price of an Option, such shares must have been held by the Participant
for at least six months.     (d)   Evidence of Grant. All Options shall be
evidenced by a written Option Agreement, substantially in a form attached hereto
as Exhibit A, between the Corporation and the Participant. Any such Option
Agreement may include such other provisions, not inconsistent with the Plan, as
may be specified by the Committee.     (e)   Exercise Term. In no event may any
Option be exercisable for more than ten years from the date of its grant.    
(f)   Termination of Employment.



  (1)   In the event that a Participant’s employment with the Corporation or any
of its Subsidiaries or Parents terminates for any reason (other than Cause), the
Participant (or the Participant’s estate) shall, unless otherwise provided in
the applicable Option Agreement, be entitled to exercise the Participant’s
Options which have become vested as of the date of termination for a period of
90 days (one year in the event of death or Permanent Disability) following the
date of termination.     (2)   In the event that a Participant’s employment with
the Corporation or any of its Subsidiaries or Parents terminates for any reason,
any Options which have not become vested as of the date of termination (the
“Date of Termination” ) shall, unless otherwise provided in the applicable
Option Agreement, terminate and be cancelled without any consideration being
paid therefor. In the event that a Participant’s employment is terminated by the
Corporation, or a Subsidiary or Parent for Cause, all of such Participant’s
Options (including the vested portion)

6



--------------------------------------------------------------------------------



 



      shall, unless otherwise provided in the applicable Option Agreement,
terminate and be cancelled without any consideration being paid therefor.

ARTICLE 8

Miscellaneous



8.1   Limits on Transfer. No right or interest of a Participant in any
unexercised Option may be pledged, encumbered, or hypothecated to or in favor of
any party other than the Corporation or a Parent or Subsidiary, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Corporation or a Parent or Subsidiary. No unexercised or
restricted Option shall be assignable or transferable by a Participant other
than by will or the laws of descent and distribution or, pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
Section applied to an Option under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation,
and (ii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Options.   8.2   Beneficiaries. A
Participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Option upon the Participant’s death. A
beneficiary, legal guardian, legal representative, or other person claiming any
rights under the Plan is subject to all terms and conditions of the Plan and any
Option Agreement applicable to the Participant, except to the extent the Plan
and Option Agreement otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Committee. If no beneficiary has been
designated or survives the Participant, payment shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.   8.3   Stock Certificates. All Stock
issuable under the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal or state securities laws, rules and regulations and the rules of any
national securities exchange or automated quotation system on which the Stock is
listed, quoted, or traded. The Committee may place legends on any Stock
certificate or issue instructions to the transfer agent to reference
restrictions applicable to the Stock.   8.4   Termination of Employment. Whether
military, government or other service or other leave of absence shall constitute
a termination of employment shall be determined in each case by the Committee at
its discretion, and any determination by the Committee shall be final and
conclusive. A termination of employment shall not occur (i) in a circumstance in
which a Participant transfers from the Corporation to one of its Parents or
Subsidiaries, transfers from a Parent or Subsidiary to the Corporation, or
transfers from one Parent or

7



--------------------------------------------------------------------------------



 



    Subsidiary to another Parent or Subsidiary, or (ii) in the discretion of the
Committee as specified at or prior to such occurrence, in the case of a
spin-off, sale or other disposition of the Participant’s employer from the
Corporation or any Parent or Subsidiary.

ARTICLE 9

Changes in Capital Structure



9.1   General. In the event of a corporate transaction involving the Corporation
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the authorization limits
under Section 5.1 and 5.4 shall be adjusted proportionately, and the Committee
may adjust Options to preserve the benefits or potential benefits of the
Options. Action by the Committee may include: (i) adjustment of the number and
kind of shares which may be delivered under the Plan; (ii) adjustment of the
number and kind of shares subject to outstanding Options; (iii) adjustment of
the exercise price of outstanding Options; and (iv) any other adjustments that
the Committee determines to be equitable. Without limiting the foregoing, in the
event a stock dividend or stock split is declared upon the Stock, the
authorization limits under Section 5.1 and 5.4 shall be increased
proportionately, and the shares of Stock then subject to each Option shall be
increased proportionately without any change in the aggregate purchase price
therefor.

ARTICLE 10

Amendment, Modification and Termination



10.1   Amendment, Modification and Termination. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that the Board or Committee may
condition any amendment or modification on the approval of shareholders of the
Corporation if such approval is necessary or deemed advisable with respect to
tax, securities or other applicable laws, policies or regulations.   10.2  
Options Previously Granted. At any time and from time to time, the Committee may
amend, modify or terminate any outstanding Option without approval of the
Participant; provided, however, that, subject to the terms of the applicable
Option Agreement, such amendment, modification or termination shall not, without
the Participant’s consent, reduce or diminish the value of such Option and
provided further that the original term of any Option may not be extended. No
termination, amendment, or modification of the Plan shall adversely affect any
Option previously granted under the Plan, without the written consent of the
Participant.

8



--------------------------------------------------------------------------------



 



ARTICLE 11

General Provisions



11.1   No Rights to Options. No Participant or any Eligible Person shall have
any claim to be granted any Option under the Plan, and neither the Corporation
nor the Committee is obligated to treat Participants or Eligible Persons
uniformly.   11.2   No Stockholder Rights. No Option gives the Participant any
of the rights of a shareholder of the Corporation unless and until shares of
Stock are in fact issued to such person in connection with the exercise of such
Option.   11.3   Withholding. The Corporation or any Parent or Subsidiary shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Corporation, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any taxable event arising as a result of the Plan. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Option is granted or thereafter, require or
permit that any such withholding requirement be satisfied, in whole or in part,
by withholding from the Option shares of Stock having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.   11.4   No Right to Continued Service. Nothing in
the Plan or any Option Agreement shall interfere with or limit in any way the
right of the Corporation or any Parent or Subsidiary to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue as an employee of the Corporation or any Parent or Subsidiary.  
11.5   Unfunded Status of Options. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Option, nothing contained in the Plan or
any Option Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Parent or Subsidiary.  
11.6   Indemnification. To the extent allowable under applicable law, each
member of the Committee shall be indemnified and held harmless by the
Corporation from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which such member may be a party or in
which he may be involved by reason of any action or failure to act under the
Plan and against and from any and all amounts paid by such member in
satisfaction of judgment in such action, suit, or proceeding against him
provided he gives the Corporation an opportunity, at its own expense, to handle
and defend the same before he undertakes to handle and defend it on his own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Corporation’s

9



--------------------------------------------------------------------------------



 



    Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or
any power that the Corporation may have to indemnify them or hold them harmless.
  11.7   Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the
Corporation or any Parent or Subsidiary unless provided otherwise in such other
plan.   11.8   Expenses. The expenses of administering the Plan shall be borne
by the Corporation and its Parents or Subsidiaries.   11.9   Titles and
Headings. The titles and headings of the Sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.   11.10   Gender and
Number. Except where otherwise indicated by the context, any masculine term used
herein also shall include the feminine; the plural shall include the singular
and the singular shall include the plural.   11.11   Fractional Shares. No
fractional shares of Stock shall be issued and the Committee shall determine, in
its discretion, whether cash shall be given in lieu of fractional shares or
whether such fractional shares shall be eliminated by rounding up.   11.12  
Government and Other Regulations. The obligation of the Corporation to make
payment of Options in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Corporation shall be under no obligation to register under
the 1933 Act, or any state securities act, any of the shares of Stock issued in
connection with the Plan. The shares issued in connection with the Plan may in
certain circumstances be exempt from registration under the 1933 Act, and the
Corporation may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.   11.13   Governing
Law. To the extent not governed by federal law, the Plan and all Option
Agreements shall be construed in accordance with and governed by the laws of the
State of Delaware.   11.14   Additional Provisions. Each Option Agreement may
contain such other terms and conditions as the Committee may determine; provided
that such other terms and conditions are not inconsistent with the provisions of
this Plan.

10



--------------------------------------------------------------------------------



 



Exhibit A



[Note:  Items in brackets may be omitted if substantially the same provisions
are contained in an Employment Agreement.]

WebMD Corporation
Non-Qualified Stock Option Agreement

     

  Optionee:
[Name]
  Grant Date:
[Address]
  Grant Number:

  Shares Granted:

  Stock Option Price:

We are pleased to inform you that the Compensation Committee (the “Committee”)
of the Board of Directors of WebMD Corporation (the “Company”) or its designee
has granted you an option to purchase that number of shares of the Company’s
common stock set forth above at the per share exercise price set forth above.
Your grant has been made under the Company’s 2004 Non-Qualified Stock Option
Plan for Employees of Dakota Imaging, Inc. (as it may be amended from time to
time, the “Plan”), which together with the terms contained in this Agreement,
sets forth the terms and conditions of your grant and is incorporated herein by
reference. In the event any terms set forth herein conflict with the terms as
set forth in the Plan, the terms of the Plan shall govern. A copy of the Plan is
available on the Company’s intranet site. Please review it carefully.
Capitalized terms used herein without definition will have the meanings assigned
to them in the Plan.

Vesting/Term:

Subject to the terms of the Plan and this Agreement, shares will vest in four
equal annual installments, commencing on the first anniversary of the Grant Date
(full vesting on the fourth anniversary of the Grant Date). Subject to earlier
expiration in the event of the termination of your employment with the Company
for any reason (as more fully described below), this Option will expire on the
tenth anniversary of the Grant Date. The date on which this Option expires
pursuant to this Agreement is referred to herein as the “Expiration Date”.

Exercise:

You may exercise this Option, in whole or in part, to purchase a whole number of
vested shares at any time, by following the exercise procedures set up by the
Committee. All exercises must take place before the Expiration Date. The number
of shares you may purchase as of any date cannot exceed the total number of
shares vested by that date, less any shares you have previously acquired by
exercising this Option.

Restrictions on Exercise:

This Option may not be exercised if such exercise would violate any provision of
applicable federal or state securities law, or other law or regulation or the
Company’s employee trading policy.

Restrictive Covenants:

In the event that you breach any restrictive covenants to which you are bound
[(including, without limitation, those set forth on Annex A )], in addition to
any other remedy available to the Company, the Option, whether or not vested,
will immediately terminate without any notice or consideration being paid
therefore. [By signing below, you acknowledge the representations and agree to
the covenants set forth on Annex A. The covenants on Annex A do not supersede or
replace any other confidentiality, non-competition or non-solicitation agreement
entered into between you and the Company (or subsidiary thereof) to the extent
that such confidentiality, non-competition and/or non-solicitation agreement is
more protective of the business of the Company and/or its subsidiaries.]

Termination Provisions:

In the event of the termination of your employment with the Company and its
Subsidiaries for any reason, all further vesting of shares under this Option
will stop, and this Option will be cancelled as to any unvested shares without
any consideration being paid. If your employment is terminated without Cause or
you resign, you will have 90 days to exercise this Option as to any

1



--------------------------------------------------------------------------------



 



shares that have vested as of the date of termination, except that in the event
of your death or Permanent Disability, you or your estate will have a period of
one year to exercise. If your employment is terminated for Cause [(including as
a result of a breach of the covenants or representations set forth on Annex A)],
this Option will expire immediately as to all vested and unvested shares without
any consideration being paid. IF YOU DO NOT EXERCISE THE VESTED PORTION OF THIS
OPTION ON OR BEFORE THE EXPIRATION DATE, THIS OPTION WILL EXPIRE WITHOUT ANY
CONSIDERATION BEING PAID.

No Rights to Grants or Continued Employment:

You shall not have any claim or right to receive grants of Options under the
Plan. Neither the Plan nor this Agreement nor any action taken or omitted to be
taken hereunder or thereunder shall be deemed to create or confer on you any
right to be retained in the employ or service of the Company or any of its
subsidiaries or affiliates, or to interfere with or to limit in any way the
right of the Company or any of its subsidiaries or affiliates to terminate your
employment at any time. You shall have no rights in the benefits conferred by
this Option or in any shares except to the extent the Option is exercised while
vested and exercisable and otherwise in accordance with the terms of this
Agreement. Termination of the Option by reason of cessation of employment shall
not give rise to any claim for damages by you under this Agreement and shall be
without prejudice to any rights or remedies which the Company or any of its
subsidiaries or affiliates may have against you.

Taxes and Withholding:

This Option is not intended to be an Incentive Stock Option, as defined under
Section 422(b) of the Internal Revenue Code of 1986, as amended. Any exercise of
this Option is generally a taxable event, and if the Company determines that any
federal, state, local or foreign tax or withholding payment is required relating
to the exercise or sale of sales arising from this grant, the Company shall have
the right to require such payments from you, or withhold such amounts from other
payments due to you from the Company.

Set-off:

If at any time you are indebted to the Company or any subsidiary, the Company
may in its discretion (a) withhold (i) shares issuable to you following your
exercise of the Option (or portion thereof) having a fair market value on the
date of exercise up to the amount of such indebtedness or (ii) amounts due to
you in connection with the sale of the shares acquired as a result of the
exercise of this Option (or portion thereof) up to the amount of such
indebtedness or (b) take any substantially similar action.

Governing Law:

This Option shall be governed by, and interpreted and enforced in accordance
with, the laws of the State of Delaware, without regard to the conflicts of law
provisions thereof.

          WEBMD CORPORATION Agreed and Accepted:           By:     Optionee:    
        Title:     Print Name:     Address:        

2



--------------------------------------------------------------------------------



 



[(ANNEX A TO WEBMD CORPORATION’S
NON-QUALIFIED STOCK OPTION AGREEMENT)

TRADE SECRET AND PROPRIETARY INFORMATION COVENANTS

1.   Confidentiality.

     (a) Trade Secret and Proprietary Information. I understand and acknowledge
that, during the course of my employment with WebMD Corporation and/or its
subsidiaries (collectively, the “Company”) and as a result of my having executed
this Non-Qualified Stock Option Agreement, I will be granted access to valuable
information relating to the Company’s business that provides the Company with a
competitive advantage (or that could be used to the Company’s disadvantage by a
Competitive Business (as defined herein), which is not generally known by, nor
easily learned or determined by, persons outside the Company (collectively
“Trade Secret and Proprietary Information”). The term Trade Secret and
Proprietary Information shall include, but shall not be limited to:
(a) specifications, manuals, software in various stages of development;
(b) customer and prospect lists, and details of agreements and communications
with customers and prospects; (c) sales plans and projections, product pricing
information, acquisition, expansion, marketing, financial and other business
information and existing and future products and business plans of the Company;
(d) sales proposals, demonstrations systems, sales material; (e) research and
development; (f) computer programs; (g) sources of supply; (h) identity of
specialized consultants and contractors and Trade Secret and Proprietary
Information developed by them for the Company; (i) purchasing, operating and
other cost data; (j) special customer needs, cost and pricing data; (k) patient
information, including, without limitation, Protected Health Information as
defined in 45 C.F.R. 164.501 and (l) employee information (including, but not
limited to, personnel, payroll, compensation and benefit data and plans),
including all such information recorded in manuals, memoranda, projections,
reports, minutes, plans, drawings, sketches, designs, formula books, data,
specifications, software programs and records, whether or not legended or
otherwise identified by the Company as Trade Secret and Proprietary Information,
as well as such information that is the subject of meetings and discussions and
not recorded. Trade Secret and Proprietary Information shall not include such
information that I can demonstrate (i) is generally available to the public
(other than as a result of a disclosure by me), (ii) was disclosed to me by a
third party under no obligation to keep such information confidential or
(iii) was known by me prior to, and not as a result of, my employment or
anticipated employment with the Company.

     (b) Duty of Confidentiality. I agree at all times, both during and after my
employment with the Company, to hold all of the Company’s Trade Secret and
Proprietary Information in a fiduciary capacity for the benefit of the Company
and to safeguard all such Trade Secret and Proprietary Information. I also agree
that I will not directly or indirectly disclose or use any such Trade Secret and
Proprietary Information to any third person or entity outside the Company,
except as may be necessary in the good faith performance of my duties for the
Company. I further agree that, in addition to enforcing this restriction, the
Company may have other rights and remedies under the common law or applicable
statutory laws relating to the protection of trade secrets. Notwithstanding
anything in this Agreement to the contrary, I understand that I may disclose the
Company’s Trade Secret and Proprietary Information to the extent required by
applicable laws or governmental regulations or judicial or regulatory process,
provided that I give the Company prompt notice of any and all such requests for
disclosure so that it has ample opportunity to take all necessary or desired
action, to avoid disclosure.

     (c) Company Property. I acknowledge that: (i) all Trade Secret and
Proprietary Information of the Company, (ii) computers, and computer-related
hardware and software, cell phones, beepers and any other equipment provided to
me by the Company, and (iii) all documents I create or receive in connection
with my employment with the Company, belong to the Company, and not to me
personally (collectively, “Company Property”). Such documents include, without
limitation and by way of non-exhaustive example only: papers, files, memoranda,
notes, correspondence, lists, e-mails, reports, records, data, research,
proposals, specifications, models, flow charts, schematics, tapes, printouts,
designs, graphics, drawings, photographs, abstracts, summaries, charts, graphs,
notebooks, investor lists, customer/client lists, and all other compilations of
information, regardless of how such information may be recorded and whether in
printed form or on a computer or magnetic disk or in any other medium. I agree
to return all Company Property (including all copies) to the Company immediately
upon any

1



--------------------------------------------------------------------------------



 



termination of my employment, and further agree that, during and after my
employment with the Company, I will not, under any circumstances, without the
Company’s specific written authorization in each instance, directly or
indirectly disclose Company Property or any information contained in Company
Property to anyone outside the Company, or otherwise use Company Property for
any purpose other than the advancement of the Company’s interests.

     (d) Unfair Competition. I acknowledge that the Company has a compelling
business interest in preventing unfair competition stemming from the intentional
or inadvertent use or disclosure of the Company’s Trade Secret and Proprietary
Information and Company Property.

     (e) Investors, Other Third-Parties, and Goodwill. I acknowledge that all
Third-Parties I service or propose to service while employed by the Company are
doing business with the Company and not me personally, and that, in the course
of dealing with such Third-Parties, the Company establishes goodwill with
respect to each such Third-Party that is created and maintained at the Company’s
expense (“Third-Party Goodwill”). I also acknowledge that, by virtue of my
employment with the Company, I have gained or will gain knowledge of the
business needs of, and other information concerning, Third-Parties, and that I
would inevitably have to draw on such information were I to solicit or service
any of the Third-Parties on my own behalf or on behalf of a Competitive Business
(as defined herein).

     (f) Intellectual Property and Inventions. I acknowledge that all
developments, including, without limitation, the creation of new products,
conferences, training/seminars, publications, programs, methods of organizing
information, inventions, discoveries, concepts, ideas, improvements, patents,
trademarks, trade names, copyrights, trade secrets, designs, works, reports,
computer software, flow charts, diagrams, procedures, data, documentation, and
writings and applications thereof relating to the past, present, or future
business of the Company that I, alone or jointly with others, may have
discovered, conceived, created, made, developed, reduced to practice, or
acquired during my employment with the Company (collectively, “Developments”)
are works made for hire and shall remain the sole and exclusive property of the
Company, and I hereby assign to the Company all of my rights, titles, and
interest in and to all such Developments, if any. I agree to disclose to the
Company promptly and fully all future Developments and, at any time upon request
and at the expense of the Company, to execute, acknowledge, and deliver to the
Company all instruments that the Company shall prepare, to give evidence, and to
take any and all other actions that are necessary or desirable in the reasonable
opinion of the Company to enable the Company to file and prosecute applications
for, and to acquire, maintain, and enforce, all letters patent, trademark
registrations, or copyrights covering the Developments in all countries in which
the same are deemed necessary by the Company. All data, memoranda, notes, lists,
drawings, records, files, investor and client/customer lists, supplier lists,
and other documentation (and all copies thereof) made or compiled by me or made
available to me concerning the Developments or otherwise concerning the past,
present, or planned business of the Company are the property of the Company, and
will be delivered to the Company immediately upon the termination of my
employment with the Company.

2.   Covenant Not to Compete with the Company.

     (a) I acknowledge that the business of the Company is national in scope,
that its products and services are marketed throughout the entire United States,
that the Company competes in nearly all of its business activities with other
individuals or entities that are, or could be, located in nearly any part of the
United States and that the nature of my services, position, and expertise are
such that I am capable of competing with the Company from nearly any location in
the United States.

     (b) Accordingly, in order to protect the Company’s Trade Secret and
Proprietary Information and Third-Party Goodwill, I acknowledge and agree that
during the term of my employment with the Company and for a period of one year
after the date my employment with the Company is terminated for any reason (the
“Restricted Period”), I will not, without the Company’s express written
permission, directly or indirectly (including through the Internet), own,
control, manage, operate, participate in, be employed by, or act for or on
behalf of, any “Competitive Business” (as defined herein) located anywhere
within the geographic boundaries of the United States.

     (c) For purposes of this Agreement, a “Competitive Business” shall mean:
(i) any enterprise engaged in the business of Dakota Imaging, Inc. (“Dakota”) as
presently conducted and as conducted during my employment with Dakota; (ii) any
enterprise engaged in establishing electronic linkages between individual
healthcare providers,

2



--------------------------------------------------------------------------------



 



patients, and payors (including, without limitation, insurance companies, HMO’s,
pharmacy benefits management companies, and/or self-insured employer groups) for
the purpose of facilitating or conducting financial, administrative and clinical
communication and/or transactions; (iii) any enterprise engaged in developing,
selling or providing a consumer or physician Internet healthcare portal;
(iv) any enterprise engaged in developing, marketing or providing healthcare
information and/or management systems (including, without limitation, electronic
medical and/or dental records software; physician practice management, dental
practice management and/or other healthcare practice management software
systems; and other financial, administrative and/or clinical systems for use in
the healthcare industry) and/or services related thereto (including, without
limitation, software support and maintenance services, hardware support and
maintenance services and training services) and (v) any enterprise engaged in
any other type of business in which the Company is also engaged, or plans to be
engaged, so long as I am directly involved in such business or planned business
on behalf of the Company or one of its affiliates.

3.   Non-Solicitation of Employees, Customers. In order to protect the Company’s
Trade Secret and Proprietary Information and Third-Party Goodwill, during the
Restricted Period, I will not, without the Company’s express written permission,
directly or indirectly:

     (a) solicit, induce, hire, engage, or attempt to hire or engage any
employee or independent contractor of the Company, or in any other way interfere
with the Company’s employment or contractual relations with any of its employees
or independent contractors, nor will I solicit, induce, hire, engage or attempt
to hire or engage any individual who was an employee of the Company at any time
during the one (1) year period immediately prior to the termination of my
employment with the Company;

     (b) contact, call upon or solicit, on behalf of a Competitive Business, any
existing or prospective client, or customer of the Company who I serviced, or
otherwise developed a relationship with, as a result of my employment with the
Company, nor will I attempt to divert or take away from the Company the business
of any such client or customer;

4.   Injunctive Remedies. I acknowledge and agree that the restrictions
contained in this Agreement are reasonably necessary to protect the legitimate
business interests of the Company, and that any violation of any of the
restrictions will result in immediate and irreparable injury to the Company for
which monetary damages will not be an adequate remedy. I further acknowledge and
agree that if any such restriction is violated, the Company will be entitled to
immediate relief enjoining such violation (including, without limitation,
temporary and permanent injunctions, a decree for specific performance, and an
equitable accounting of earnings, profits, and other benefits arising from such
violation) in any court having jurisdiction over such claim, without the
necessity of showing any actual damage or posting any bond or furnishing any
other security, and that the specific enforcement of the provisions of this
Agreement will not diminish my ability to earn a livelihood or create or impose
upon me any undue hardship. I also agree that any request for such relief by the
Company shall be in addition to, and without prejudice to, any claim for
monetary damages that the Company may elect to assert.

5.   Severability Provision. I acknowledge and agree that the restrictions
imposed upon me by the terms, conditions, and provisions of this Agreement are
fair, reasonable, and reasonably required for the protection of the Company. In
the event that any part of this Agreement is deemed invalid, illegal, or
unenforceable, all other terms, conditions, and provisions of this Agreement
shall nevertheless remain in full force and effect. In the event that the
provisions of any of Sections 1, 2, or 3 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this Agreement, be deemed to be the maximum area,
length of time or scope that such court would deem valid and enforceable, and
that such court has the authority under this Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.

6.   Non-Waiver. Any waiver by the Company of my breach of any term, condition,
or provision of this Agreement shall not operate or be construed as a waiver of
the Company’s rights upon any subsequent breach.

7.   Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN
ANY

3



--------------------------------------------------------------------------------



 



WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY LITIGATION
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY EXERCISE BY THE COMPANY OR
ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS
AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.]

4